PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
COX
Application No. 16/915,808
Filed: June 29, 2020
Attorney Docket No. TUP57205
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the request for refund filed June 30, 2020.  

The request for refund is GRANTED.

Petitioner has submitted a COVID-19 statement of delay and a request for refund of the $500.00 petition fee submitted June 29, 2020, for filing a petition pursuant to 37 CFR 1.78(b). 

The Office records show that sua sponte waiver of the petition to revive fee was granted on August 28, 2020.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $500.00 has been refunded to applicants credit card account on October 27, 2020.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231. 


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions